DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/20/2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The indicated allowability of claim 1 (commensurate in scope with previously pending claim 14) is withdrawn in view of the newly discovered reference(s) to Zhang et al (CN 107579081 A).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 recites “a lower layer of the organic layers in one group is greater than a length of an adjacent upper layer of the organic layers in another group” in lines 1-3. This is misdescriptive. See Fig. 6, for example. A group appearing higher in Fig. 6 has its lower layer shown with a shorter length than an adjacent upper layer of a group appearing less high in Fig. 6. For examination purposes only, claim 8 shall be treated as conforming to the relative dimensions shown in Fig. 6.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (US 20180182817 A1) in view of Zhang et al (CN 107579081 A).

As recited in independent claim 1, Jo et al are silent regarding a bonding end, wherein the bonding end is electrically connected to a chip integrated with functions of display control and touch control, and the connection end is electrically connected to the bonding end.
As recited in independent claim 1, Zhang et al show a bonding end (see lower end in Fig. 7), and the connection end (see end connected to lower end in Fig. 7) is electrically connected to the bonding end (see lower end in Fig. 7), wherein an edge corresponding to the second trace is a stepped structure (see step BB1 and step BB2).
Moreover, the Examiner finds that the recited connections and steps were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to step the second trace of Jo et al down to connect to a bonding end as taught by Zhang et al. The rationale is as follows: one of ordinary skill in the art would have had reason to prevent breaking of an electrical connection to a bonding end by increasing a contact area between a trace and the material beneath the trace, and to prevent breaking by decreasing a bending angle 
Regarding independent claim 1: Jo et al further disclose both display control and touch control functions (see “touch-driving line 152 is connected to a touch-driving unit (not shown) via a routing line 153 and a touch-driving pad 180” [0036]; see also “touch-driving pad 180 and the touch-sensing pad 170 are connected to a signal transmission film, on which the touch-driving unit is mounted” [0039]; see also “scan pulse is supplied to a scan line … data signal, supplied to a data line” [0023]).
As recited in independent claim 1, Jo et al are silent regarding whether the bonding end is electrically connected to a chip integrated with functions of display control and touch control.
Official notice is taken of the fact that it was known in the art to provide multiple known functions on the same integrated circuit chip.
Furthermore, there is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, display control functioning would not be changed by locating display control hardware on the same integrated circuit chip as the touch control unit.
Moreover, the Examiner finds that locating display control and touch control functions on the same chip was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to locate both display control and touch control functions on the same chip as was known in the art. The rationale is as follows: one of ordinary skill in the art would have had reason to decrease assembly costs and decrease connection errors by reducing the number of chips as was known in the art, while supporting both a touch control function as taught by Jo et al (“touch-driving line 152 is connected to a touch-driving unit (not shown) via a routing line 153 and a touch-driving pad 180” [0036]; “touch-driving pad 180 and the touch-sensing pad 170 are connected to a signal transmission film, on which the touch-driving unit is mounted” [0039]) and a display control function as suggested by Zhang et al (“display device provided by the embodiment of the present invention may be a display device having a display function, such as a computer, a television, an in-vehicle display device, and the like”, see translation page 10) and Jo et al (“scan pulse is supplied to a scan line … data signal, supplied to a data line” [0023]). 
As recited in claim 2, Jo et al show that the encapsulation layer 140 comprises an organic layer 144 and an inorganic layer (142 or 146, for example), and further show a slope structure (see shape of organic layer 144 in Fig. 3) of an edge (right edge in Fig. 3) of the organic layer 144.
As recited in claim 2, Jo et al are silent regarding the stepped structure.
As recited in claim 2, Zhang et al show the stepped structure (see shape of 10 in Fig. 3).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply a stepped shape to the device of Jo et al as taught by Zhang et al. The rationale is as follows: one of ordinary skill in the art would have had reason to decrease breakage and increase yield as taught by Zhang et al (“a plurality of first step structures 20 are disposed, which can effectively prevent the metal traces 30 from being broken and improve the yield of the display panel”, see translation page 7). 
As recited in claim 9, Jo et al show that inorganic layer 146 completely covers (see relative positions of 146 and 144 in Fig. 3) the organic layer 144 and the slope structure of the edge (see sloped right edge of 144 in Fig. 3) of the organic layer 144.
As recited in claim 11, Jo et al disclose the following materials of inorganic layer 146: “The second inorganic encapsulation layer 146 is formed of an inorganic dielectric material, such as silicon nitride (SiN.sub.x), silicon oxide (SiO.sub.x), silicon oxide nitride (SiON), or aluminum oxide (Al.sub.2O.sub.3)” [0033].
As recited in claim 20, Jo et al show a touch (see Fig. 2) display device (“the present invention is directed to a display device” [0005]).

Claims 3-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al (US 20180182817 A1) in view of Zhang et al (CN 107579081 A) as applied above, and further in view of Heo et al (US 20170344165 A1).
Jo et al show a panel as described above.

As recited in claim 3, Jo et al are silent regarding the stepped structure.
See teachings, findings, and rationale above for claim 2.
As recited in claim 3, Jo et al are silent regarding an alternating arrangement of a plurality of organic layers and said plurality of inorganic layers.
Regarding claim 3: Heo et al teach that encapsulation with more layers is superior to encapsulation with fewer layers as follows: “passivation layer and/or the encapsulation layer may have a structure in which an organic film and an inorganic film are alternately laminated. The inorganic film functions to block permeation of moisture or oxygen, and the organic film functions to flatten a surface of the inorganic film. The encapsulation layer may be formed as a plurality of thin films. This is because the plurality of thin films increases and complicates a permeation path of moisture or oxygen as compared with a single layer, which makes it difficult for moisture/oxygen to permeate into the organic light emitting diode” [0060].
Furthermore, there is no invention in duplication of known parts, in the absence of unexpected results due to the duplication. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that duplicate organic layers were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to duplicate the organic layer of Jo et al as suggested by Heo et al. The rationale is as follows: one of ordinary skill in the art would have had reason to further complicate a permeation path of moisture or oxygen as taught by Heo et al (“the plurality of thin films increases and complicates a permeation path of moisture or oxygen as compared with a single layer, which makes it difficult for moisture/oxygen to permeate into the organic light emitting diode” [0060]) in order to further suppress oxidation of the organic light emitting diode as suggested by Heo et al (“The passivation layer 118 and the encapsulation layer 120 block permeation of oxygen and moisture in order to suppress oxidation of a light emitting material and an electrode material. If the organic light emitting diode is exposed to moisture or oxygen, pixel shrinkage which is a reduction of the emission area may occur or a dark spot may be generated in the emission area” [0060]).
As recited in claim 4, Jo et al show a stepped structure having a single step.
As recited in claim 4, Jo et al are silent regarding whether slope surfaces of slope structures of edges of organic layers are in the same plane.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that a single step with plural organic layers was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shape and number of organic layers in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to use a known shape such as the shape of Jo et al (see Fig. 3) while complicating the path for moisture and oxygen permeation as taught by Heo et al (“the plurality of thin films increases and complicates a permeation path of moisture or oxygen as compared with a single layer, which makes it difficult for moisture/oxygen to permeate into the organic light emitting diode” [0060]).
As recited in claim 5, Jo et al are silent regarding whether in the organic layers, the slope surfaces of the slope structures of the edges of the organic layers are in different planes to form a stepped structure having multiple steps.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, there is no invention in duplication of known parts, in the absence of unexpected results due to the duplication. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that the recited shapes and number of layers were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shapes and numbers of layers in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any shape, including the claimed shapes, in the absence of criticality, while complicating the path for permeation of moisture and oxygen so as to deter corrosion as taught by Heo et al (“passivation layer and/or the encapsulation layer may have a structure in which an organic film and an inorganic film are alternately laminated. The inorganic film functions to block permeation of moisture or oxygen, and the organic film functions to flatten a surface of the inorganic film. The 
As recited in claim 6, Jo et al are silent regarding whether in the organic layers, a length of a lower organic layer is greater than a length of an adjacent upper organic layer to form a platform between the lower organic layer and the adjacent upper organic layer.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, there is no invention in duplication of known parts, in the absence of unexpected results due to the duplication. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that the recited shapes and number of layers were predictable before the effective filing date.

Regarding claim 7, Jo et al are silent regarding whether the encapsulation layer is defined by a plurality of groups of the organic layers, wherein each group comprises two or more adjacent layers of the organic layers, and slope surfaces of the slope structures of the edges of the organic layers in each group are in a same plane, and the slope surfaces of the slope structures of the edges of different groups are in different planes, and the stepped structure has multiple steps.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, there is no invention in duplication of known parts, in the absence of unexpected results due to the duplication. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that the recited shapes and number of layers were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shapes and numbers of layers in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any shape, including the claimed shapes, in the absence of criticality, while complicating the path for permeation of moisture and oxygen so as to deter corrosion as taught by Heo et al (“passivation layer and/or the encapsulation layer may have a structure in which an organic film and an inorganic film are alternately laminated. The inorganic film functions to block permeation of moisture or oxygen, and the organic film functions to flatten a surface of the inorganic film. The encapsulation layer may be formed as a plurality of thin films. This is because the plurality of thin films increases and complicates a permeation path of moisture or oxygen as compared with a single layer, which makes it difficult for moisture/oxygen to permeate into the organic light emitting diode” [0060]).
As recited in claim 8, to the extent understood, Jo et al are silent regarding the recited relative dimensions.

	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Moreover, the Examiner finds that the relative dimensions shown in Fig. 6 were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the claimed dimensions through the process of routine experimentation and optimization in the absence of criticality Gardner v. TEC systems, Inc., 220 USPQ 777 (Fed. Cir. 1984). The rationale is as follows: one of ordinary skill in the art would have had reason to achieve a stepped shape so as to decrease breakage and increase yield as taught by Zhang et al (“a plurality of first step structures 20 are disposed, which can effectively prevent the metal traces 30 from being broken and improve the yield of the display panel”, see translation page 7). 
As recited in claim 10, Jo et al are silent regarding plural organic layers.
See teachings, findings, and rationale above for claim 3.

Regarding claim 12: Jo et al are silent regarding the recited organic dielectric materials.
Moreover, the Examiner finds that the recited organic dielectric materials were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute any known organic dielectric materials, including the claimed materials, for the organic dielectric materials in the non-exhaustive list of examples mentioned by Jo et al. The rationale is as follows: one of ordinary skill in the art would have had reason to substitute known equivalents as taught by Jo et al (“formed of an organic dielectric material” [0032]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 15-20 have been considered but are moot because the new grounds of rejection for claims 1-12 and 20 do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                  
                                                                                                                                                                                      01/26/2022